Case 19-25680         Doc 35  Filed 02/06/20 Entered 02/06/20 17:41:57             Desc Main
                                Document     Page 1 of 3
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION



In re the matter of
                                                      NO. 19-25680
GREGORY L. ASH and                                    CHAPTER 13
KELLY J. BALLARD,

               Debtors.                               JUDGE DONALD R. CASSLING


                                     NOTICE OF MOTION
TO:
         Gregory L. Ash                                Co-Debtor:
         Kelly J. Ballard                              Brandon Ballard
         909 Gregory Lane                              909 Gregory Lane
         Schaumburg, IL 60193                          Schaumburg, IL 60193
         BY U.S. MAIL                                  BY U.S. MAIL

         David H. Cutler, Attorney for Debtors         BY ELECTRONIC TRANSMISSION
         Tom Vaughn, Chapter 13 Trustee                BY ELECTRONIC TRANSMISSION

       PLEASE TAKE NOTICE that on February 13, 2020, at 9:30 a.m., or as soon
thereafter as Counsel may be heard, we shall appear before the Honorable DONALD R.
CASSLING, Bankruptcy Judge, at 219 South Dearborn Street, Courtroom #619,
Chicago, Illinois, and then and there present the attached Motion to Modify the Automatic
Stay and Co-Debtor Stay, a copy of which is hereby served upon you.



                                   PROOF OF SERVICE

        I, the undersigned attorney, certify that I served a copy of this Notice with Motion to
Modify the Automatic Stay and Co-Debtor Stay attached, upon the parties listed above, by
the methods specified, from 2056 Ridge Road, Homewood, Illinois 60430 before the hour
of 5:00 P.M. on the 6th day of February, 2020.

                                                  BY: ________/s/ Terri M. Long________
                                                             TERRI M. LONG
LAW OFFICES OF TERRI M. LONG
2056 Ridge Road
Homewood, Illinois 60430
Phone: (708) 922-3301
Fax: : (708) 922-3302
Atty. for TOYOTA MOTOR CREDIT CORPORATION, its Successors and/or Assigns
Case 19-25680         Doc 35  Filed 02/06/20 Entered 02/06/20 17:41:57           Desc Main
                                Document     Page 2 of 3
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


In re the matter of
                                                     NO. 19-25680
GREGORY L. ASH and                                   CHAPTER 13
KELLY J. BALLARD,

                Debtors.                             JUDGE DONALD R. CASSLING


     MOTION TO MODIFY THE AUTOMATIC STAY AND CO-DEBTOR STAY


       Now comes TOYOTA MOTOR CREDIT CORPORATION, its successors and/or
assigns, (hereinafter referred to as “Movant), a creditor herein, by TERRI M. LONG, its
attorney, and moves this Honorable Court for entry of an Order modifying the restraining
provisions of §§362 and 1301 of the Bankruptcy Code, and in support thereof respectfully
represents as follows:


       1. On September 11, 2019, the Debtors herein filed a petition for relief under Chapter
13 of the Bankruptcy Code.


       2. The Movant is a creditor of the Debtors with respect to a certain indebtedness
secured by a lien upon a 2014 Toyota Prius motor vehicle, with an outstanding balance of
$14,562.92.


       3. The Debtors have not offered, and Movant is not receiving, adequate protection
for its secured interest or depreciating value.


       4. The Movant will suffer irreparable injury, harm and damage should it be delayed
in taking possession of the motor vehicle aforesaid and in foreclosing its security interest
therein.


       5.     According to the Debtors’ confirmed plan, the non-filing co-buyer is the
disbursing agent for payments to Movant.
Case 19-25680      Doc 35       Filed 02/06/20 Entered 02/06/20 17:41:57       Desc Main
                                  Document     Page 3 of 3



       6.   The account is past due in the amount of $2,219.95 as of 2/3/2020, including
attorney fees and court cost.


       7. An individual by the name of Brandon Ballard is currently protected by the §1301
co-debtor stay.


       8. The Movant requests that Bankruptcy Rule 4001(a)(3) not apply to any Order
granting this motion.


       WHEREFORE, TOYOTA MOTOR CREDIT CORPORATION, its successors
and/or assigns, prays that this Honorable Court enter an Order modifying the restraining
provisions of §§362 and 1301 of the Bankruptcy Code to permit the said TOYOTA MOTOR
CREDIT CORPORATION, its successors and/or assigns, to take possession of and to
foreclose its security interest in a certain 2014 Toyota Prius motor vehicle, V.I.N.
JTDKN3DU1E1768726, and for such other and further relief as this Court may deem just.

                                            TOYOTA      MOTOR          CREDIT
                                            CORPORATION, its Successors and/or
                                            Assigns

                                            BY: ________/s/ Terri M. Long________
                                                        TERRI M. LONG


LAW OFFICES OF TERRI M. LONG
2056 Ridge Road
Homewood, Illinois 60430
Phone: (708) 922-3301
Fax : (708) 922-3302
Atty. for TOYOTA MOTOR CREDIT CORPORATION, its Successors and/or Assigns
